        Case 5:21-mj-00008-CHW Document 3 Filed 01/15/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


UNITED STATES OF AMERICA
               Plaintiff
v.                                                     Case No. 5:21−mj−00008−CHW

WILLIAM MCCALL CALHOUN, JR
             Defendant.


                               ORDER APPOINTING COUNSEL


         Upon consideration of the above−named defendant's request for appointment of legal
counsel, and upon review of the Financial Affidavit submitted, the undersigned has determined
that the defendant is financially unable to obtain adequate legal representation, requiring the Court
to provide counsel pursuant to the provisions of the Criminal Justice Act of 1964. 18 U.S.C. §
3006A et seq.

        Accordingly, the Federal Defenders of the Middle District of Georgia, Inc., is appointed
to represent the legal interests of the defendant.

       Pursuant to 28 U.S.C. § 1827, the Administrative Office of the United States Courts tests
and certifies English to Spanish interpreters qualified to serve in the United States district courts.
When there are no certified interpreters reasonably available, the Clerk secures the services of
otherwise qualified interpreters as approved by the court.

        It is the responsibility of defense attorneys in criminal cases, whether retained or court
appointed counsel, to notify the court of the need for an interpreter before each conference,
hearing or trial. Specifically, the defense counsel will either telephone or email the courtroom
deputy for the magistrate judge or district judge who will be conducting the proceeding. This
notice must be given to the courtroom deputy at least 48 hours in advance of any hearings and at
least 30 days in advance of trial. Defense counsel should provide substantial additional notice if
the non−English speaking defendant speaks a language other than Spanish.

       Counsel are advised not to file motions for appointment of interpreters.

       SO ORDERED AND DIRECTED The 15th of January 2021.


                                                                         s/ CHARLES H WEIGLE
                                                                        US MAGISTRATE JUDGE
